Per Curiam. Pursuant to Amendment 7 of the Constituiam. State of Arkansas, Petitioners Ronald A. May, Susan E. May, and Gayle Bradford, by and through their attorneys, have filed an Original Action Petition with this Court for an order directing Respondent to remove from the general election ballot the proposed initiated constitutional amendment with the popular name “An Amendment Concerning Marriage,” (“Proposed Amendment 3”). The Original Action Petition challenges the adequacy of the ballot title of Proposed Amendment 3. Petitioners have also filed a Motion For Expedited Scheduling Order.  We hold that pursuant to Amendment 7 of the Constitution of the State of Arkansas, this Original Action Petition should be given preference and the Motion for Expedited Scheduling Order is granted. The parties shall file simultaneous briefs by September 15, 2004, and Reply Briefs shall be filed by September 20, 2004. The request for oral argument will be granted and oral argument will be set for September 23, 2004. Glaze, J., not participating.